    JS   44     (Rev. 10/20)                      Case 1:20-cv-01194-RP Document
                                                                          COVER  1-2SHEET         CIVI
                                                                                      Filed 12/04/20 Page 1 of 1
    The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service ofpleadings or other papers
                                                                                                                                                       as required by law, except                                                                  as
    providedbylocal rulesofcourt. Thisform,approvedbytheJudicial ConferenceoftheUnitedStatesinSeptemberlgT4,isrequiredfortheuseoftheClerkofCourtforthe
            ofinitiating the civrl docket sheet (sEE \NSTRUCT\2NS oN NEXT ?AGE oF THIS F7RM )
             (a) PLAINTIFFS                                                                                                                 DEFENDA
                   Lewis Nichols                                                                                                             United States Small Business Administration

             (b)   County of Residence of First Listed                    Ptaintiff TfaViS CO.. TeXaS                                       County ofResidence ofFirst Listed Defendant
                                             (EXCEPT IN U,S, PLAINTIFF CASES)                                                                                    (IN U.S, PLAINTIFF CASES ONLY)
                                                                                                                                            NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                                    THE TRACT OF LAND INVOLVED.
             (C) Attomeys lFirn          Nonre,   Address, qnd Telephone Number)                                                             Attorlreys (lfKnown)
                   Jim Clements,Clements Legal Services, P.C., 9442 Cap
                   of TX Hwy. N. Ste l-500, Austin, TX 78759 512-478-4489
 II.          BASIS OF JURISDICTION                                 lptqce ail       in One Box Onh)                     III. CITIZENSHIP OF PRINCIPAL PARTIES                                               etu," on ',X', in one     Box ror Plointi[[
                                                                                                                                       lFor Diversiq'      Co.ses   Onlt)                                    ond One Box    lor   Defendont)
 !t            US.Government                        !3          Federal Question                                                                                        PTF         DEF                                              PTF DEF
                 Plainriff                                        (U.5. Government Nor a Partv)                                  CitizenofThisState                   E]   t    !r         IncorporatedorPriucipulPlacc !
                                                                                                                                                                                             of Business ln This Stare
                                                                                                                                                                                                                                       + !+

         i
 L:l           u.s. uovemment
                   Defendant
                                                    !4          Diversity
                                                                  (lndicate Citizenship of Paflies in lteu III)
                                                                                                                                 Citizen of Another       Srate       I    Z    lz         IncorpomtedatrdPrincipalPlace
                                                                                                                                                                                             ofBusiness In Another State
                                                                                                                                                                                                                                     !    s !S

                                                                                                                                 Citizen or Subject       ofa         !    I    !      :   Foreign Nation
                                                                                                                                                                                                                                     !r        !o
 IV. NATURE OF SUIT                                         an "X" itt One Box                                                                                             Click here for:

l-l no                                                PERSONAL INJURY                       PERSONAL INJURY                         625 Drug Rclared Seiare                    422 Appcal 28 USC 158              375 False Claims Act
I ll20                                                3 l0 Airplanc                    !    365 Personal tojury -                                         2l usc
fl r:o
   r+o
                         r                            3 l5 Airplane Product                      Product LiabiliW
                                                                                                                                          ofPropcrry                881        423 Withdrawal
                                                                                                                                                                                   28 USC 157
                                                                                                                                                                                                                  376 Qui Tan (3 I USC
                                                                                                                                                                                                                      3729(a))
!                      e lnsrrumenr                        Liabil ity                  !    367 Health Care/                                                                                                      400 State Reapportionment
!        | 50 Recou"ry ofOverpaymenr                  320 Assaulr, Libel &                      Phamtaceutical                                                                                                    410 Antitrust
              & Enforcement of                            Slander                                 Peroonal   Irjury                                                            820 Copyrights                     430 Banks and Banking
l-l       l5l Medicare Act                            330 Federal Employers'                    Product Liabilirv                                                              830 Patcnt                         450 Commcrce
!        I 52 R".ou",y of Defaulted
              Student Loans
                                                                Liability              !    368 Asbcstos Personal                                                              835 Patcnt - Abbreviated           460 Deportation
                                                      340 Marine                                 lnjury Product                                                                    New Drug Application           470 Racketeer Influenced and
              (Excludes Veterans)                     345 Marine Product                        Liability                                                                      840 Trademark                          Corupt Organizations
Ll       |   ).r Kecovery ot uverpayment                  Liability                      PERSONAL PROPERTY                                                                     880 Defend Trade Secrets           480 Consumer Credit
               of Vetemn's Benefits                   350 Motor Vehicle                l-l 370 orher Fraud                           l0   Fair Labor Staudards                     Act of20 | 6                       (15 USC l68l or 1692)
E 160 Srockholders' Suits                             355 Motor Vehicle                f]  lzt t-th in Lending                            Act                                                                     485 Telephone Consumer
n 90 orher conrract
         I                                                  Product Liability          !   380 other personal                       720 Labor/Managelnent                                                                Protection Act
[-l t95 Cont.u.t Producr Liabilitv                    160 Other Personal                          ProDeny Damace                         Relations                             86r HrA (r39sf0                    490 Cable/Sat TV
f] t9r Franchisc                                            I   njury                  !:ss       erop.ny    oo.oi.                 740 Railway Labor Acr                      862 Black Lung (923)               850 Sccur ities/Commodities/
                                                      362 Personal lnjury -                       Product Liabiliry                 75 | Farnily and Medical                   863 DIwC/DIWw (aos(g))                 Exchange
                                                            Medical Malpractice                                                          Leave Act                             864 SSID TitIC XVI                 890 Other Statutorl, Actions
                                                                                                                                    790 Other Labor Litigation                 86s RSI (a0s(g))                   891 Agriculhrral Acts
          I0 Land Condemnation                       440 Other Civil Rights                 Habeas Corpus:                          791 Employee Rctiremcnt                                                       893 Environmental Mattcrs
         220 Foreclosure                             441 Voting                             463 Alie n Detaincc                           Incomc Security Act                                                     895 Freedom of Information
         230 Rent Lease & Ejecnrenl                  442 Employment                         5   l0 Motions to Vacate                                                           870 Taxes (U.S. Plaintiff                 Act
         240 Torts to Land                           443 Housing/                                 Sentence                                                                           or Defendant)                896 Arbitration
         245 Tort Product Liability                      Accomlnodations                    530 General                                                                        87 | IRS-Third Parry               899 Adrninistrative Procedure
         290 All Other Rcal Propcrty                 445 Amcr. w/Disabilitics -             535 Death Penalty                                                                        26 USC 7609                      Act/Review or Appeal of
                                                         Employntent                        Othcr:                                 462 Naturalization Applicarion                                                     Agency Decision
                                                     446 Amer. w/Disabilities               540   Mandarnus & Other                465 Otber Imrligration                                                         950 Constitutionality of
                                                         Other                              550   Civil Rights                         Actlons                                                                           Srate Statutes
                                                     448 Education                          555   Prison Condition
                                                                                            560   Civil Detainee -
                                                                                                  Conditions of
                                                                                                  Confinement
 V. ORIGIN                   (Place an   "X" in One Box          Only-)

l-i1   I      Original
                                  a2       Rernoved from
                                                                             f-l 3    Remanded from                          4   Reinstated or              5 Transfened       from l-l
               Proceeding                  State Court                                Appellate Court
                                                                                                                      ;--1
                                                                                                                                 Reopened
                                                                                                                                                      !         Anorher District
                                                                                                                                                                                              6   Multidistrict
                                                                                                                                                                                                                          ;1 8     Multidistrict
                                                                                                                                                                                                  Litigation -                     Litigarion -
                                                                                                                                                                                                  Transfer                         Direct File
                                                            te the U.S. Civil Statute under which y
                                                            )claratory Judgment Action under 28 USC 2201 (a)
 VI.          CAUSE OF ACTION
                                                          Brief description of cause
                                                          Plaintiff seeks declaration that he has been released from a Guarantee with
                                                                                                                                                                SBA plaintiff       requests return of funds seized by the sBA
 VII.          REQUESTED IN                                      CHECK IF THIS IS A CLASS                ACTION                    DEMAND         $                                    CHECK YES only if dernanded in complainr:
      COMPLAINT:                                                 UNDER RULE 23, F.R.Cv.p.
                                                                                                                                                                                       JURYDEMAND:                 pVes nno
 VIII. RELATED CASE(S)
       IF ANy                                               (See instructions)
                                                                                       JUDCE
                                                                                                                                                                               DOCKET NUMBER

 December 4, 2020
FOR OFFICE USE ONLY

       RECEIPT #                            AMOL'NT                                               APPLYING IFP                                              JUDGE                                 MAG. JUDGE
